Order affirmed, without costs of this appeal to either party. Memorandum: We have gone into the contention of the appellant that the crime of assault with intent to commit robbery of which the appellant was convicted in 1948, in California, would not have been a felony if committed in New York State, and have decided that such contention is without merit. All concur. (Appeal from order of Wyoming County Court dismissing the writ of habeas corpus and remanding relator to the custody of the Warden of Attica Prison.) Present — McCum, P. J., Kimball, Williams, Bastow and Halpem, JJ.